t c memo united_states tax_court john l churchill petitioner v commissioner of internal revenue respondent docket no 19712-07l filed date john l churchill pro_se hans f famularo for respondent memorandum opinion holmes judge john churchill offered to settle thirteen years of tax debts totaling more than dollar_figure for only dollar_figure the commissioner rejected this offer because it was based on his income alone even though his bride had a good and steady income and it’s irs policy in community-property states to consider both spouses’ incomes even if only one has a tax debt this made the bride unhappy and she told churchill that if he didn’t solve his tax problems she would leave he didn’t and she did the question in this case is whether under these circumstances the commissioner abused his discretion in rejecting churchill’s offer background churchill a real-estate agent in riverside county california works on commission his fortunes vary from year to year--his income ranged from a high of dollar_figure in to a low of dollar_figure in although he filed returns for most years he didn’t pay the income taxes that he owed for through churchill married sharon schwarz in but they both continued to file separate tax returns churchill says the marriage was one of convenience endured only so he could get on schwarz’s health insurance it was certainly a marriage that was in trouble from the start--the couple separated in and churchill filed for divorce in date but he never followed through and he and schwarz reunited in date five months later though the commissioner finally came to collect he began by sending a notice of filing a federal_tax_lien for churchill’s tax debts and two months later a the commissioner prepared substituted returns under sec_6020 for churchill’s and tax years unless otherwise noted all section references are to the internal_revenue_code and rule references are to our rules_of_practice and procedure final notice_of_intent_to_levy for the tax debts churchill asked for a collection_due_process cdp hearing under sec_6320 and sec_6330 and wanted to discuss an offer_in_compromise as a collection alternative to the lien and levy but there was even more at stake--schwarz warned him that if he did not fix his tax problems she would divorce him churchill submitted a cash offer of dollar_figure at the cdp hearing the appeals officer discussed both the cash offer and the possibility of an installment_agreement with churchill schwarz and churchill’s attorney she asked for additional and updated financial information from both churchill and schwarz churchill argued that his very low income-- remember that it was only dollar_figure--was an accurate forecast of what he would likely earn for the next five years he was especially concerned about his health he explained and submitted a doctor’s note listing his ailments the cdp process stalled for a time because as the irs’s own records show churchill had a third heart attack while appeals pondered his offer the appeals officer asked for more information but neither churchill nor schwarz responded and in date the appeals officer sent churchill a letter with a preliminary analysis of his offer she stressed that with the information she had available the irs would reject churchill’s offer because it was so much lower than what she calculated to be his reasonable collection potential rcp this is the heart of the case the appeals officer calculated churchill’s rcp by adding schwarz’s income to his doing so meant churchill had monthly income of dollar_figure and expenses of dollar_figure leaving dollar_figure available for tax_payments the appeals officer multiplied dollar_figure by the number of months she thought an offer should last and found his rcp to be dollar_figure she included no assets in her computation because neither spouse had any significant equity in major property like real_estate or cars she wrote churchill that dollar_figure was the minimum offer the commissioner would accept and she recommended that he increase his offer to this amount or provide additional information if he thought she should lower it churchill didn’t respond so she recommended that his offer be rejected and the lien and levy sustained the commissioner then issued the two notices of determination which churchill appeals here before we tried the case in los angeles--churchill lived in california when he filed the petition--the parties agreed to submit it for decision under rule after the cdp hearing but before the notices of determination and before the case was submitted the tax agony proved too much for schwarz her marriage with churchill was dissolved see churchill v schwarz no rid209993 cal super ct date notice of entry of judgment discussion when we review a cdp hearing where the underlying liability isn’t in question we review the appeals officer’s actions for abuse_of_discretion 114_tc_604 a decisionmaker abuses his discretion when he makes an error of law or rests his determination on a clearly erroneous finding of fact or ‘applies the correct law to facts which are not clearly erroneous but rules in an irrational manner ’ 249_f3d_1121 9th cir quoting 85_f3d_1400 9th cir overruled on other grounds 131_f3d_788 en_banc see also 496_us_384 same cdp hearings often lead to settlements because they are a place where a taxpayer can suggest alternatives to the harsher methods the irs uses to collect debts sec_6330 one such alternative is an offer_in_compromise where the taxpayer asks the commissioner to settle old tax debt for less than its full value on one of three grounds doubt as to liability doubt as to collectibility or promotion of effective tax_administration sec_301_7122-1 proced admin regs churchill’s offer was based on doubt as to collectibility meaning that churchill was saying that his assets and income weren’t enough to pay the tax debt id par a b the commissioner has discretion to accept or reject the offer as long as he considers all of the facts and circumstances id par c the commissioner has guidelines to enable appeals officers to evaluate offers and maintain some reasonable degree of uniformity the key concept under these guidelines is the calculation of a taxpayer’s rcp internal_revenue_manual irm pt date an appeals officer’s calculation of an rcp depends on the officer’s estimate of the taxpayer’s likely future income and the current value of his assets the officer estimates future income by calculating current monthly disposable income income minus necessary living_expenses and multiplies the result by a certain number of months the multiplier id pt the multiplier depends on which type of payment plan the taxpayer offered id if a taxpayer’s offer is for a one-time cash payment like churchill’s the starting point i sec_48 months id pt a the multiplier can then be increased or decreased for considerations that may affect a taxpayer’s future income or expenses including his age or health id pt and the law gives the commissioner very wide discretion in this area and we generally uphold the rejection of an offer when the appeals officer has followed the irm atchison v commissioner tcmemo_2009_8 the irm directs appeals officers to reject offers for less than a taxpayer’s rcp unless the taxpayer proves he has special circumstances revproc_2003_71 sec_4 2003_2_cb_517 without proof of special circumstances the appeals officer rejected churchill’s offer because it was significantly less than his rcp we look to see if her calculation of the rcp was reasonable or at least not arbitrary capricious or without a basis in law or fact see 125_tc_301 affd 469_f3d_27 1st cir churchill raises several issues in his petition first he claims his offer was wrongly rejected because the appeals officer considered income and assets belonging to his now ex-wife churchill also argues that schwarz’s income and assets shouldn’t be included because their marriage was one of convenience he special circumstances include economic hardship to the taxpayer if the commissioner collected the full rcp or other considerations of public policy or equity that would also justify accepting less irm pt date see also 125_tc_301 affd 469_f3d_27 1st cir churchill has not argued either of these issues here churchill failed to file a posttrial brief while the court could dismiss his case entirely see rule sec_123 sec_151 84_tc_693 affd 789_f2d_917 4th cir we will not do so we do however deem churchill to have conceded any issues that he did not otherwise contest see diesel country truck stop inc v commissioner tcmemo_2000_317 states that the appeals officer should have included expenses for health insurance and didn’t consider his age and current medical_condition in her rcp calculation we start with the easy questions churchill claims that the appeals officer abused her discretion in not considering his medical_condition this would generally be taken into account by decreasing the multiplier used in the rcp see irm pt date it is true that the notices of determination do not recite specific consideration of his age and health the appeals officer’s notes from the cdp hearing however show that she knew of churchill’s health concerns and asked him about his ability to work over the next five years the record indicates that churchill agreed that despite his health concerns his income was a good predictor for the next five years though his petition states that he could work only two to three more years he did not dispute this point during the cdp hearing therefore we cannot find that the appeals officer abused her discretion in not applying a or 36-month multiplier it is not clear why the appeals officer used months when it appeared that churchill made a cash offer she even explained the month factor to churchill during the cdp hearing see irm pt date we note however that using a 48-month factor the appropriate starting point for a cash offer churchill’s rcp would be dollar_figure still well above the dollar_figure offered even if we further discounted for his age and health applying his 24-month estimate churchill’s rcp would be dollar_figure and his offer would still have been rejected churchill also claims he provided evidence of the cost of his health insurance at the cdp hearing even though the appeals officer noted in the file that he had not the record does have a letter from the appeals officer to churchill stating that she had no evidence of this cost and giving him an opportunity to send it in we find no error by the appeals officer here and churchill never argued the point to us the lack of proof means she did not abuse her discretion in excluding the cost of churchill’s health insurance this brings us to the big money--should the appeals officer have considered schwarz’s income and assets in evaluating churchill’s offer and if so can we revisit that consideration here in light of churchill’s newly single status california is famously a community-property state cal fam code sec west this means that spouses in california are generally liable for each other’s debts even if incurred before the marriage cal fam code sec a west in re soderling 998_f2d_730 9th cir because churchill was married at the time of the cdp hearing the appeals officer was right to consider schwarz’s assets and income in evaluating his offer see sec_301_7122-1 proced admin regs churchill also argues that the appeals officer improperly included_property owned by schwarz in which she didn’t have any equity the appeals officer however agreed with churchill on this point we conclude again that the appeals officer’s rcp calculation was reasonable based on the information she had and so not an abuse_of_discretion churchill likewise argues that the appeals officer improperly included as a source of future income distributions from an empty retirement account that schwarz owned we can find no evidence of this it appears that the appeals officer used schwarz’s wages which included deferred compensation--presumably contributions to a retirement account using current wages correctly estimates schwarz’s future income therefore even if the retirement account is empty it would not change the rcp calculation an appeals officer necessarily reviews an offer by looking at a snapshot of a taxpayer’s financial situation at the time of the cdp hearing see nihiser v commissioner tcmemo_2008_ in deciding whether an appeals officer abused her churchill claims that schwarz’s assets and income should not be included because their marriage was one of convenience the commissioner does not distinguish among motivations for marriage for income-tax purposes married is married discretion it obviously makes no sense to consider information she didn’t have at the time 118_tc_488 we therefore exclude as immaterial any evidence that the appeals officer didn’t consider 125_tc_301 eliason v commissioner tcmemo_2002_227 but churchill argues this case presents an unusual issue--he is now divorced so what happens when a taxpayer has a change_in_circumstances after the cdp hearing but before we decide his case at one time we thought we could consider new information where it became available after the cdp hearing--at least when it wasn’t the taxpayer’s fault that he didn’t raise the issue before see magana t c pincite this case does not involve an allegation of recent unusual illness or hardship that might cause us to make an exception to the general_rule set forth herein and to consider petitioner's new hardship argument a few years later however we firmly limited our review of sec_6330 issues to those presented in the cdp hearing see 129_tc_107 accordingly the court cannot now update churchill’s snapshot and make our own determination but can we remand absent limiting statutes courts generally have the inherent authority to issue such orders as they deem necessary and prudent to achieve the ‘orderly and expeditious disposition of cases ’ 92_tc_920 citing 447_us_752 and quoting 370_us_626 in 124_tc_220 we noted in dicta that we can remand to an agency if it retains jurisdiction over the underlying case such as the appeals_office does in a cdp determination see sec_6330 sec_301_6330-1 proced admin regs we certainly can remand in cdp cases when an appeals officer abused his discretion in some way see med practice solutions llc v commissioner tcmemo_2009_214 remanding because the appeals officer determined to proceed with collection without making the requisite verifications we also remand when for example the appeals officer didn’t develop the record enough for us to properly review it see 131_tc_197 one might consider remand to be in both these situations a response to an error we’ve found that we want the appeals_office to fix but we’ve also remanded where the law changed between the cdp hearing and the tax_court trial if that may have affected a taxpayer’s presentation of his case harrell v commissioner tcmemo_2003_271 we’ve even hinted that we might remand when the appeals_office didn’t abuse its discretion and the law didn’t change--as long as the remand would be helpful wells v commissioner tcmemo_2003_234 n affd 108_fedappx_440 9th cir see also ashlock v commissioner tcmemo_2008_58 noting taxpayer declined remand to consider changed financial circumstances phrased another way we return a case to appeals if we consider a rehearing ‘necessary or productive ’ martin v commissioner tcmemo_2003_288 citing 117_tc_183 affd 436_f3d_1216 10th cir in this case we take the hint we’ve made and hold that remand is appropriate in cases where there has been a material_change in a taxpayer’s factual circumstances between the time of the hearing and the time a case lands on our trial calendar as we held in giamelli it’s not sensible for us to hold that the appeals_office has abused its discretion in failing to consider information that it didn’t have any way of knowing about t c pincite we said there that we didn’t want to usurp the appeals officer’s role or frustrate the statutory administrative review process by litigating new issues without prior consideration by the commissioner id pincite see also hoyle t c pincite even more compelling is that the supreme court has held that when there is a question of changed circumstances raised on appeal well-established principles of administrative law6 will generally require the issue be remanded back to the agency for its consideration ins v ventura 537_us_12 see also 254_f3d_1022 fed cir remand generally required when subsequent events may affect the validity of the agency action it is clear that remand doesn’t encroach upon administrative functions 305_us_364 we therefore hold that we do have authority to remand a cdp case for consideration of changed circumstances when remand would be helpful necessary or productive this standard is satisfied in this case this means that the answer to the question with which we began--did the commissioner abuse his discretion in declining churchill’s offer in compromise--is that we can’t say yet an appellate court cannot substitute its judgment for that of the agency ins v ventura 537_us_12 thus an appellate court ‘is not generally empowered to conduct a de novo inquiry into the matter being reviewed and to reach its own conclusions based on such inquiry ’ rather ‘the proper course except in rare circumstances is to remand to the agency for additional investigation or explanation ’ id quoting fla power light co v lorion 470_us_729 when we remand a case to irs appeals the further hearing is a supplement to the taxpayer’s original sec_6330 hearing and not a new hearing see 130_tc_79 the commissioner then issues supplemental determinations after the further hearing which we can review id once the commissioner issues supplemental determinations however we cannot review any of the prior notices of continued because churchill hasn’t brought any changed circumstances regarding his health-insurance expenses or medical_condition to our attention the commissioner need not reconsider these expenses but should of course apply the correct monthly multiplier in calculating churchill’s new rcp see indus investors v commissioner tcmemo_2007_93 n harmless errors should also be fixed on remand citing kerner v celebrezze 340_f2d_736 2d cir an appropriate order will be issued continued determination see id t he position of the commissioner that we review is the position taken in the last supplemental determination
